Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The previous restriction requirement is withdrawn as the preliminary amendment filed March 1, 2021 did not necessitate a restriction requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al “Flexible Power Fabrics made of Carbon Nanotubes for Harvesting Thermoelectricity” or alternatively, further in view of US 20150188017 by Chen et al (hereinafter Chen).

Regarding Claim 26, Kim discloses a method of forming thermoelectric module comprising forming a carbon nanotube emulsion by dispersing carbon nanotubes in a solvent (Page 2378 Col 2 Para 1 teaching the claimed “preparing a carbon nanotube emulsion by dispersing a carbon nanotube in a solvent”) then filtering the emulsion and drying to form a layer (Page 2378 Col 2 Para 1 teaching the claimed “forming a p-type carbon nanotube paper by molding a layer using the carbon nanotube
Emulsion”). The CNTs being exposed to air become p-type conductive due to oxygen doping (Page 2378 Col 2 Para 1) which were then selectively doped with an n-type dopant, PEI, to form n-type regions (Page 2378 Col 2 Para 3 teaching the claimed “forming n-type regions on the p-type carbon nanotube paper by selectively injecting n-type dopants into the n-type regions which are predetermined regions on the p-type carbon nanotube paper”). 

Kim discloses using the same carbon nanotube paper to form p-type regions and n-type regions then aligning such regions to from thermoelectric modules (Fig. 4 teaching the claimed “wherein p-type regions which are not injected with the n-type dopants and the n-type regions are alternately and continuously aligned”). The claim at present recites “a paper”. In view of the broadest reasonable interpretation of the term “paper”, each n-type and p-type element may be considered a segment of said “paper” reading on the claim. Alternatively, case law holds that making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Therefore, it would have bene obvious to form a single, integral p-type and n-type paper with a reasonable expectation of success. Furthermore, Chen discloses a TE module wherein the p-type and n-type elements are configured in a single integral layer (Fig. 1) such that it would have been obvious to configure Kim’s TE elements in a single, integral layer, as taught by Chen, as such a configuration would a routine and conventional TE configuration in the art. The claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 27, Kim discloses the solvent used to form the emulsion is water (Page 2384 Methods Para 1 teaching the claimed “wherein the solvent of the carbon nanotube emulsion
comprises one or more selected from the group consisting of dimethyl formamide (DMF), water,
methyl pyrrolidone (NMP), methanol, ethanol, propanol, and butanol”). 

Regarding Claim 28, Kim discloses using vacuum filtration to from the carbon nanotube paper for the TE elements (Page 2384 Methods Para 2 teaching the claimed “wherein the forming the p-type carbon nanotube paper comprises performing a vacuum filtration of the carbon nanotube emulsion”). 

Regarding Claim 29, Kim discloses the use of PEI for the n-type dopant (Page  2384 Methods Para 2 teaching the claimed “wherein the n-type dopants comprise triphenylphosphine (TPP) or polyethyleneimine (PEI)”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721